Citation Nr: 1710556	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for status post removal of squamous cell carcinoma, secondary to herbicide exposure and sun exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service-connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for psychiatric disorder to include PTSD, anxiety disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964. 

These matters are before the Board of Veteran's Appeals (Board) on appeal of October 2009 and February 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The October 2009 decision denied service-connection for status post removal of squamous cell carcinoma, including as due to herbicide exposure, and the February 2011 decision denied reopening of service connection for a psychiatric disorder.
 
In September 2016 the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The issues of service connection for psychiatric disorder and service-connection for status post removal of squamous cell carcinoma are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 2005 decision denied service connection for PTSD. 

2.  The evidence received since the August 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service-connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service-connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).  Given the favorable disposition of the claim to reopen presented below, all notification and development action needed to fairly adjudicate this claim has been accomplished. 

The VA may not reopen a claim that has been the subject of a final disallowance.  See 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103. An exception to this rule is if new and material evidence is presented or secured with respect to the claim.  Therefore, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Veteran's claim for service connection for PTSD was initially denied in a rating decision dated April 1985.  He was notified of this decision by a letter dated May 1985.  He did not appeal within one year of notification; therefore the decision became final.  Similarly, merits based decisions denying service connection for PTSD were issued in November 1989 and March 1996.

The Veteran subsequently filed a claim to reopen for "psychiatric condition" in April 2005.  In an August 2005 rating decision the RO reopened the claim, characterizing it as service connection for "PTSD but then denied the claim on the merits.  The RO found that the Veteran had not been diagnosed with PTSD and that the evidence did not verify the Veteran's reported stressor event in service, the emergency landing of a plane on which he was a passenger.  The Veteran did not file a timely notice of disagreement and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, in order to reopen the claim, new and material evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether additional evidence is new and material, VA must determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Upon review of the record, and the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  A VA Hospital physician diagnosed the Veteran with PTSD.  See, e.g., June and July 2010 VA psychiatry notes).  This diagnosis was not presented or available at the time of the initial 2005 rating decision.  This new evidence is material because it relates to an unestablished fact of a current disability that is necessary to reopen service connection for PTSD.  Thus, it is material.  Accordingly, the evidence received is new and material, warranting reopening of the claim for service connection for psychiatric disorder.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117 (2010). 


ORDER

New and material evidence having been received, the appeal to reopen service-connection for PTSD is granted.


REMAND

A claim for a mental health disability includes any such disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In his August 2010 claim, the Veteran only indicated that he sought service connection for PTSD.  However, the record reflects that he has been diagnosed with mental disorders other than PTSD, including anxiety disorder and dysthymic disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In regard to the claim for psychiatric disorder, the Veteran has testified that he was on a commercial flight to France in August 1963 to report for duty there when the plane made a hard emergency landing.  The record includes a copy of an August 1963 post card he sent to his wife, indicating that the plane had trouble over the ocean and had to turn back to New York.  It has been determined that there is no way to confirm whether or not the incident occurred.  However, given the consistency of his statements and the post card, the Board finds that there is sufficient evidence that the Veteran experienced some level of hard emergency plane landing during service.

The record also includes diagnoses of PTSD, anxiety disorder, and dysthymic disorder.  A private medical opinion from July 1995 and VA medical opinions from May 2005, July 2010 and August 2010 link the Veteran's current psychiatric disorder with the hard emergency plane landing in service.  Some of the opinions were couched in speculative terms.  There are also inconsistencies in the record that reduce the probative value of these opinions.  Specifically, an earlier record from 1984 noted the Veteran's report that the onset of his anxiety reaction occurred in 1979 during the funeral of a co-worker.  A record from 1985 similarly attributed the Veteran's anxiety to life events, to include the maturing of his children.   Accordingly, a remand is required to afford the Veteran a VA psychiatric examination with medical etiology opinion, which includes such a review.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's theory of entitlement for squamous cell carcinoma is one of secondary service to his herbicide exposure.  A VA memo dated March 2012, notes that between the years of 1962-70 a two mile test area on Elgin AFB, had been sprayed with Agent Orange.  The Veteran's military records and DPRIS inquiry confirms his service at Elgin AFB, with the 4135th.  Thus the VA has conceded that the Veteran was exposed to Agent Orange.  The Veteran also reports significant sun exposure during service due to duties such as camera installation and due to at least one commanding officer not allowing him or his fellow servicemen to wear hats.

There is insufficient evidence of record to decide the claim.  Notably, there is no medical opinion of record that addresses the likelihood that the Veteran's status post squamous cell carcinoma is related to sun exposure during service (as opposed to exposure post-service or other causes) or that addresses the likelihood that the status post squamous cell carcinoma is related to the conceded herbicide exposure in service.  A remand is thereby required to afford the Veteran a skin examination with medical etiology opinion.  38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. 79 (2006).  See also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Prior to arranging for the above examinations, the AOJ should identify and obtain any outstanding relevant VA and/or private treatment records pertaining to the Veteran's psychiatric disorder and skin disability not already of record.

Accordingly, the issues of service connection for psychiatric disorder and status post squamous cell carcinoma are REMANDED for the following action: 

1.  Identify and obtain any outstanding relevant VA and/or private treatment records pertaining to psychiatric disorder and skin disability not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current psychiatric disabilities. All examination findings should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  Any other pertinent post-service VA mental health treatment records. The examiner must review the claims file and note that review in the report.

The examiner must address the following: 

a. Identify/diagnose any acquired psychiatric disability that presently exists or that has existed during the appeal period.  

b. If a diagnosis of PTSD is rendered, the examiner should state whether it is as likely as not that the PTSD is result of the Veteran being involved in an emergency aircraft landing.  Such should include the determination of whether the incident is sufficient to be considered a stressor for the purposes of diagnosing PTSD.  The examiner should be advised that VA concedes the occurrence of the emergency landing.  However, the severity of the landing remains undetermined. 

c. For any other diagnosed psychiatric disability including, but not limited to anxiety disorder and dysthymic disorder, the examiner should state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include the in-service emergency aircraft landing.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's squamous cell carcinoma.  The examiner must review the claims file and note that review in the report.  The examiner should also assume that the Veteran was exposed to some level of herbicides during service.  All examination findings should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner should answer the following questions: 

a. Is it at least as likely as not that (50 percent probability or more) that the Veteran's skin cancer had its onset inservice or is otherwise etiologically related to active service to include sun exposure during service.  

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's skin cancer is related to presumed exposure to herbicide agents during service?  
 
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4.  Readjudicate the claim.  If the decision is adverse to the Veteran and representative should be provided a supplemental statement of the case (SSOC) and allow for the appropriate time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet App 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 USCA §§ 5109B, 7112
(West 2016).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


